Citation Nr: 0101710	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  94-28 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post traumatic stress disorder (PTSD) effective prior to 
November 7, 1996, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability evaluation for 
PTSD effective as of November 7, 1996, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran served on active duty from 
September 1967 to March 1969.

Additionally, the Board notes that the claims file contains a 
September 2000 VA form 21-4138 (Statement in Support of 
Claim), which the Board construes as including a claim of 
entitlement to an increased disability evaluation for a back 
disability.  However, as the only issues currently before the 
Board are those set forth on the title page of this decision, 
this matter is referred to the RO for appropriate action.

Furthermore, in the April 1994 Notice of Disagreement, the 
veteran requested a hearing before a hearing officer.  And 
subsequently, in the October 1998 Supplemental Statement of 
the Case (SSOC), the veteran was notified that if he still 
desired to have such hearing, he needed to contact the RO 
within a 60 day period and that a failure to do so would be 
considered as a withdrawal of his request for an appeal 
hearing at the RO.  However, as the veteran failed to contact 
the RO within a 60 day period following the issuance of the 
October 1998 SSOC, and as the record does not contain further 
indication that the veteran or his representative have 
requested an additional appeal hearing, the Board deems the 
veteran's April 1994 request for a hearing at the RO 
withdrawn.  See 38 C.F.R. § 20.700-20.704 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to November 7, 1996, the veteran's PTSD was 
characterized by flashbacks, nightmares, abnormal sleep 
patterns, slightly unkempt appearance, euthymic mood, 
slightly blunted but appropriate affect, exaggerated startle 
response, and guarded prognosis.  However, the medical 
evidence does not show that the veteran's PTSD was 
characterized by considerable impairment in his ability to 
establish and maintain effective or favorable relationships 
with people, and/or by psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment. 

3.  As of November 7, 1996, the veteran's PTSD has been 
characterized by nightmares, cold sweats, flashbacks, startle 
response, intrusive thoughts about the war, avoidant 
behavior/pattern, interpersonal numbness, expectations of a 
foreshortened future, mildly depressed mood, diminished 
psychomotor activity, and poor memory.   He currently lives 
alone in a trailer, is divorced, does not have a girlfriend, 
does not have sexual interest, and reports he basically 
vegetates.  However, the medical evidence does not show that 
the veteran's PTSD is productive of considerable impairment 
in the veteran's ability to establish and maintain effective 
or favorable relationships with people, and/or by 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  
Furthermore, the medical evidence does not show that the 
veteran's PTSD is productive of reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impaired judgment; and/or impaired abstract 
thinking.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a disability evaluation 
in excess of 30 percent for PTSD effective prior to November 
7, 1996 has not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
5110(g) (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

2.  The criteria for an assignment of a disability evaluation 
in excess of 30 percent for PTSD effective as of November 7, 
1996 has not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 
5110(g) (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has had the benefit of a VA examinations 
in 1993 and 2000, and has been given the opportunity to have 
a personal hearing, but declined it, as discussed above. 

Furthermore, the Board is not aware of any additional 
relevant evidence that has not been obtained and associated 
with the claims file.  In this regard, the record contains 
December 1994 VA forms 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) 
indicating that the veteran received treatment at the 
Firelands Community Hospital from 1992 to 1994, the 
Providence Hospital from 1992 to 1994, and the Fisher Titus 
Medical Center in 1993.  And, the evidence shows that the RO 
attempted to obtain the mentioned records via correspondence 
in March 1995.  However, as per a June 1998 letter from the 
RO to the veteran, and after making all reasonable efforts, 
the RO notified the veteran that they had been able to obtain 
only some of these records, but would be willing to further 
assist him upon request and submission of additional 
documents.  Nevertheless, no additional requests or 
information/documents were submitted by the veteran.  As 
such, the Board finds that no further duty to assist the 
veteran is required given the above described development.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.1 (2000).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2000).  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

In this case, in a January 1989 rating decision, the veteran 
was awarded service connection and a 10 percent disability 
evaluation for PTSD under Diagnostic Code 9411, effective 
August 1988.  Subsequently, in a May 2000 Supplemental 
Statement of the Case, the veteran's disability evaluation 
was increased to 30 percent under Diagnostic Code 9411, 
effective July 1993.  At present, the veteran is seeking a 
disability evaluation in excess of 30 percent for his PTSD.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised rating schedule for 
mental disorders cannot be applied to a claim for any date 
prior to November 7, 1996.  See 38 U.S.C.A. § 5110(g)(West 
1991).

Prior to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996). 

The prior Schedule for Rating Disabilities envisioned that a 
10 percent evaluation for PTSD was warranted where the 
claimant presented symptomatology which was less severe than 
that required to meet the criteria for a 30 percent 
evaluation, but also presented evidence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 30 percent disability evaluation for PTSD was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See id.  In this regard, the Board acknowledges 
that VA General Counsel opinion 9-93 defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 
percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation was warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment. Id.  
The appellant only need meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 10 percent schedular evaluation for 
mental disorders, including PTSD, contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.




I.  Entitlement to an increased disability evaluation
for PTSD prior to November 7, 1996.

The evidence relevant to this period of time includes a 
February 1991 VA examination report which shows the veteran's 
Axis I diagnoses were PTSD, and alcohol and cannabis abuse in 
remission by history; and his Axis II diagnosis was dependent 
personality.  He was assigned a global assessment of 
functioning (GAF) score of 55, which according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, equates to 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers.). 

In this regard, as noted above, under 38 U.S.C.A. § 5110(g) 
(West 1991), the Secretary is prevented from applying the 
liberalizing law rule stated in Karnas, supra, and thus, the 
revised rating schedule for mental disorders cannot be 
applied to a claim for any date prior to November 7, 1996.  
However, although only the revised schedular criteria 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
any GAF scores assigned to the veteran prior to November 7, 
1996 may be considered by the Board as part of the overall 
disability picture, but are not per se dispositive in the 
Board's final determination.  See 38 C.F.R. §§ 4.1-4.14 
(2000); see generally Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, the evidence includes a September 1993 VA 
mental examination report which indicates that the veteran 
was unemployed since 1977 and was an alcoholic since his 
return from Vietnam until 1975.  The veteran complained of 
flashbacks, nightmares, abnormal sleep patterns, and lower 
back pain and spasms.  Upon examination, he was healthy, 
casually groomed, slightly unkempt, cooperative and playful 
(not serious) during the examination.  He had appropriate and 
relaxed behavior, normal and goal oriented speech, euthymic 
mood, slightly blunted but appropriate affect, 
flashbacks/nightmares 3 to 4 times per week, good remote and 
recent memory with some reported problems, good judgment, 
intact cognition, and good concentration and insight.  He did 
not have flight of ideas or looseness of association, 
hallucinations, illusions/delusions, or homicidal/suicidal 
ideation.  The veteran's diagnoses were PTSD, and history of 
chronic alcoholism in remission since 1975. 

Furthermore, records from the Firelands Community Mental 
Health Services contain a July 1993 statement from Han-Jun 
Lee, M.D., indicating that the veteran had been treated for 
PTSD symptoms since January 1993 and continued to be plagued 
by flashbacks, nightmares and exaggerated startle response.  
It was also noted that the veteran had been treated at the 
Emergency Room (ER) for flashbacks in 1993.  His prognosis, 
at the time of the July 1993 statement, was guarded.

The records from the Firelands Community Mental Health 
Services also include a March 1994 statement from Charles A. 
Kingsley, L.I.S.W., noting that the veteran's condition had 
pretty much remained the same, and that he had continued to 
be treated with Doxepine and Clonopine and to undergo therapy 
in order to maintain his level of functioning.  The veteran's 
prognosis remained guarded. 

Lastly, September 1993 records from the Fisher Titus Medical 
Center describe the treatment the veteran received at the 
Emergency Room for leg pain, and a June 1996 CT scan report 
from the Firelands Community Mental Health Services reveals 
the veteran had disc problems at L4-5.

Upon a review of the evidence, the Board finds that the 
veteran's PTSD prior to November 7, 1996 was characterized by 
flashbacks, nightmares, abnormal sleep patterns, slightly 
unkempt appearance, euthymic mood, slightly blunted but 
appropriate affect, exaggerated startle response, and guarded 
prognosis.  In addition, his symptoms were medically 
characterized as moderate in degree and as productive of 
moderate difficulty in social or occupational functioning.  
As such, the Board finds that the veteran's PTSD, prior to 
November 7, 1996, more nearly approximated a disability 
productive of definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and with psychoneurotic symptoms causing such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The word "definite," as used in 38 C.F.R. 
§ 4.132 to describe a 30 percent degree of disability for 
purposes of rating claims involving psychiatric disabilities, 
is defined as distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  See 
VAOPGCPREC 9-93 (November 1993) (emphasis added).

The Board finds that the medical evidence simply does not 
show that prior to November 7, 1996, the veteran's PTSD was 
characterized by considerable impairment in the veteran's 
ability to establish and maintain effective or favorable 
relationships with people, and/or by psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Therefore, the Board finds that 
the preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 30 percent for the 
veteran's PTSD effective prior to November 7, 1996 under the 
old criteria for mental disorders, as per 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), and the veteran's claim is 
denied. 

II.  Entitlement to an increased disability
evaluation for PTSD as of November 7, 1996.

With respect to the relevant medical evidence, medical 
records from William L. Schlotterer, D.O., dated from May 
1996 to November 1996 describe the treatment the veteran 
received for various health problems, including PTSD.  
Specifically, the Board notes that May 1996 notations 
indicate the veteran was diagnosed, among other things, with 
PTSD, depression related to chronic pain state, traumatic 
arthritis and chronic pain.  Additionally, October 1996 
notations reveal the veteran was deemed to be 100 percent 
disabled as a result of his health problems.

A September 1996 statement from Edmund P. Lawrence, Jr., M.D. 
and records from the Brecksville VA Medical Center dated from 
March 1993 to June 1993 describe the treatment the veteran 
received for back problems.  And a February 1999 VA general 
examination report indicates that the veteran was diagnosed 
with PTSD, among other disorders.

Lastly, an April 2000 VA mental examination report notes the 
veteran reported nightmares, cold sweats, flashbacks, startle 
response, intrusive thoughts about the war, avoidant pattern, 
interpersonal numbness and expectations of a foreshortened 
future.  At that time, he was wearing dirty clothes and 
focused almost immediately on his chief complaint of pain in 
the lower back and left thigh.  He reported his pain 
connected him with Vietnam and was productive of his 
flashbacks, intrusive thoughts and avoidance.  Upon 
examination, he had mildly depressed mood, diminished 
psychomotor activity, and poor memory.  His judgment and 
insight were that he was unable to work because of his back 
and his pain.  He currently lives alone in a trailer, is 
divorced, does not have a girlfriend, does not have sexual 
interest, and reports he basically vegetates.  Following the 
examination, it was the examiner's assessment that the 
veteran was unable to work primarily due to his pain, and 
that his PTSD contributed to this problem but did not 
incapacitate him from work.  The veteran's diagnoses were 
chronic PTSD and remote history of alcoholism.  He was 
assigned a GAF score of 55 related to moderate symptoms and 
difficulties in social and occupational adaptability due to 
PTSD.    A GAF score of 55, according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, equates to moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers.). 

Upon a review of the evidence, the Board finds that the 
veteran's PTSD as of November 7, 1996 has been characterized 
by nightmares, cold sweats, flashbacks, startle response, 
intrusive thoughts about the war, avoidant behavior/pattern, 
interpersonal numbness, expectations of a foreshortened 
future, mildly depressed mood, diminished psychomotor 
activity, and poor memory.   He currently lives alone in a 
trailer, is divorced, does not have a girlfriend, does not 
have sexual interest, and reports he basically vegetates.

However, the medical evidence indicates that the veteran is 
unable to work primarily due to his back problems/pain, and 
that his PTSD contributes to this problem but does not 
incapacitate him from work.  The veteran is deemed to have 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers.) 

More importantly, the medical evidence simply does not show 
that the veteran's PTSD is productive of considerable 
impairment in his ability to establish and maintain effective 
or favorable relationships with people, and/or by 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  
Furthermore, the medical evidence does not show that the 
veteran's PTSD is productive of reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impaired judgment; and/or impaired abstract 
thinking.

As such, the Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 30 percent for the veteran's PTSD effective as 
of November 7, 1996 under the old and new criteria for mental 
disorders.  See 38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2000); Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

III.  Conclusion.

The Board notes that the Code of Federal Regulations, at 38 
C.F.R. § 3.321(b) (1999), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate, . . . an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities . . ." 
may be granted.  Generally speaking, for a specific case to 
be deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (2000).

The Board finds that the veteran's PTSD does not constitute 
an "exceptional case" as to allow for the assignment of an 
extraschedular rating.  The record does not show that the 
veteran's disability subjects him to frequent periods of 
hospitalization.  And, although the evidence shows that his 
PTSD contributes to his occupational impairment, the evidence 
also shows that his PTSD per se does not incapacitate him 
from working.  As such, the veteran's PTSD does not interfere 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as discussed above.  
And, as is apparent from the foregoing discussion, it cannot 
be said that the schedular rating criteria are inadequate in 
this instance. 


ORDER

A disability evaluation in excess of 30 percent for PTSD 
effective prior to November 7, 1996 is denied.

A disability evaluation in excess of 30 percent for PTSD 
effective as of November 7, 1996 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

